Exhibit 10.3

FINAL

AMENDMENT NO. 1 TO CO-PROMOTION AGREEMENT

THIS AMENDMENT NO. 1 (the “Amendment”) TO THE CO-PROMOTION AGREEMENT DATED
MARCH 15, 2020 (the “Agreement”) is entered into as of May 26, 2020 by and
between ACELRX PHARMACEUTICALS, INC., a Delaware corporation, having an address
of 351 Galveston Drive, Redwood City, California 94063 (hereinafter referred to
as “AcelRx”), and TETRAPHASE PHARMACEUTICALS, INC., a Delaware corporation,
having an address of 480 Arsenal Way, Suite 100, Watertown, Massachusetts 02472
(hereinafter referred to as “Tetraphase”). AcelRx and Tetraphase are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

AGREEMENT

WHEREAS, the Parties wish to amend the Agreement in light of market and other
developments and restrictions resulting from the Covid-19 pandemic;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree to
amend the Agreement as follows:

 

1.

MARKETING PLAN

The Marketing Plan entered into by the Parties at the time of execution of the
Agreement is hereby modified as follows:

(a) The co-promotion activities set forth under the Agreement and/or the
Marketing Plan shall not begin until June 1, 2020, notwithstanding any other
date or time frame set forth in either the Agreement or the Marketing Plan.
Beginning on June 1, 2020, (1) Tetraphase hereby agrees that each member of the
Tetraphase Sales Force shall (i) use reasonable efforts to conduct in the
aggregate forty (40) Calls per calendar month whereby twenty (20) Calls will
include AcelRx Products as the Primary Presentation and the other twenty
(20) Calls will include AcelRx Products as the Secondary Presentation and
(ii) conduct Calls at ten (10) separate health care organizations per calendar
month; and (2) AcelRx hereby agrees that each member of the AcelRx Sales Force
shall (i) use reasonable efforts to conduct in the aggregate forty (40) Calls
per calendar month whereby twenty (20) Calls will include Tetraphase Products as
the Primary Presentation and the other twenty (20) Calls will include Tetraphase
Products as the Secondary Presentation and (ii) conduct Calls at ten
(10) separate health care organizations per calendar month. The Parties agree
that from June 1, 2020 until December 31, 2020, the mandatory Calls can be
aggregated during this time frame, such that each member of the respective
Party’s Sales Force must (i) make two hundred eighty (280) Calls, of which one
hundred forty (140) Calls must include the other Party’s Products as the Primary
Presentation and the other one hundred forty (140) Calls must include the other
Party’s Products as the Secondary Presentation and the aggregated two hundred
eighty calls (280) with a target of forty (40) Calls per month must be conducted
at ten (10) separate health care organizations on a



--------------------------------------------------------------------------------

monthly basis. This can constitute 70 separate health care organizations or the
same 10 health care organizations on the list of the Tier 1 and Tier 2
institutions every month; such health care organizations must either (A) be set
forth in the Agreement and defined as a Target Audience or (B) be agreed upon by
the JMSC. Due to the COVID-19 pandemic, the Parties agree to review these
guidelines periodically in order to allow for flexibility in responding to
federal, state and local government requirements.

(b) The term “Call” shall include (1) a face to face meeting; (2) a video
conference; (3) a telephone call; or (4) a substantive e-mail exchange.

(c) The Calls shall be made to an appropriate health care provider affiliated
with a health care organization defined as a Target Audience or otherwise agreed
upon by the JMSC. Any Call not made to a healthcare provider affiliated with
such a health care organization shall not be included in the minimum number of
Calls required as set forth herein.

(d) Through December 31, 2020, the Calls may be made to Tier 1, Tier 2 and Tier
3 heath care organizations to qualify for inclusion in the minimum set forth
herein; provided that such health care organizations are defined as a Target
Audience or otherwise agreed upon by the JMSC. Calls on Tier 3 accounts should
focus on those accounts affiliated with Tier 1 or Tier 2 accounts.

(e) The AcelRx Sales Force and the Tetraphase Sales Force shall be trained on
the requirements set forth in this Amendment as well as the requirements of
inputting data into each Party’s respective proprietary Veeva system.

(f) To the extent that any member of the Tetraphase Sales Force voluntarily
terminates employment with or is involuntarily terminated by Tetraphase (the
“Terminated Tetraphase Employee”), beginning forty-five (45) calendar days
following such termination Tetraphase shall use commercially reasonable efforts
to make Calls in the territory of the Terminated Tetraphase Employee, or rehire
and train a new employee for the vacated territory. The agreed upon call
frequency starts once the new representative has completed training. To the
extent any member of the AcelRx Sales Force voluntarily terminates employment
with or is involuntarily terminated by AcelRx (the “Terminated AcelRx
Employee”), beginning forty-five (45) calendar days following such termination
AcelRx shall use commercially reasonable efforts to make Calls in the territory
of the Terminated AcelRx Employee, or rehire and train a new employee for the
vacated territory. The agreed upon call frequency starts once the new
representative has completed training.

(g) The Calls shall be documented in each Parties’ proprietary Veeva system. The
Tetraphase Sales Force must log Calls within three (3) business days of the Call
occurring. The AcelRx Sales Force must log Calls within three (3) business days
of the Call occurring. For any month, AcelRx shall deliver to Tetraphase the
number of Calls made by the AcelRx Sales Force during the prior month; this call
delivery shall be calculated by the fifth (5th) business day of the following
month. For any month, Tetraphase shall deliver to AcelRx the number of Calls
made by the Tetraphase Sales Force during the prior month; this call delivery
shall be calculated by the fifth (5th) business day of the following month.



--------------------------------------------------------------------------------

(h) The respective Veeva systems used by the Parties to track activities under
the Agreement and this Amendment shall be re-configured as necessary and
appropriate to permit compliance with the Agreement and this Amendment.
Moreover, the reports generated by the Veeva system in compliance with the
Agreement and this Amendment shall be of such form and detail as mutually agreed
to by the Parties, with periodic changes as needed.

 

2.

GENERAL PROVISIONS

2.1 Definitions; Full Force and Effect. Any and all capitalized terms not
defined herein shall have the meanings ascribed to them in the Agreement. All
other provisions of the Agreement remain in full force and effect.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be bound hereby, have executed
this Amendment as of the date first written above.

 

ACELRX PHARMACEUTICALS, INC.     TETRAPHASE PHARMACEUTICALS, INC. By:   /s/
Vincent J. Angotti     By:   /s/ Larry Edwards Name:   Vincent J. Angotti    
Name:   Larry Edwards Title:   CEO     Title:   President and CEO